COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 Rita Porter, Individually & as Mother &       '
 Next Friend of Dawone Porter, a Minor &                      No. 08-13-00002-CV
 Patty Gordon, Individually & as Next          '
 Friend of Dylon Gordon, a Minor,                                Appeal from the
 Armando & Yvonne Gutierrez,                   '
 Individually and as Parents & Next Friend                     243rd District Court
 of Armando & Amanda Gutierrez,                '
                                                            of El Paso County, Texas
                                               '
                            Appellants,
                                               '                (TC# 2009-4360)
 v.
                                               '
 Heritage Operating, LP, a/k/a Denman
 Propane and Catholic Diocese of El Paso       '
 (San Lorenzo Church),
                                               '
                           Appellees.
                                               '

                                           ORDER

       The Court GRANTS the Court Reporter=s request for an extension of time within

which to file the Reporter=s Record until July 3, 2013. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER=S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Breck Record, Court Reporter for the 243rd District

Court, for El Paso County, Texas, prepare the Reporter=s Record for the above styled and

numbered cause, and forward the same to this Court on or before July 3, 2013.

       IT IS SO ORDERED this 5th day of June, 2013.


                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.